DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joell Hibshmann on 5/19/2022.

The application has been amended as follows: 
1. (Currently Amended) A nozzle, comprising:
a nozzle body including:
a first end having a first inlet and a second inlet, the first inlet being fluidly connected to a first channel and the second inlet being fluidly connected to a second channel, the first and second channels being fluidly connected at a location spaced from the first end;
a second end having a plurality of outlets, the second end being disposed opposite the first end along a longitudinal direction; 
a central longitudinal axis extending from the first end to the second end along the longitudinal direction; and
an exterior surface extending from the first end of the nozzle body to the second end of the nozzle body, and extending about the central longitudinal axis;
a housing disposed about the nozzle body and the central longitudinal axis, the housing including:
a first end;
a second end disposed opposite the first end of the housing along the longitudinal direction, the second end of the housing being disposed abutting the second end of the nozzle body, exposing a protruding spherical sector of the nozzle body; 
an interior surface extending from the first end of the housing to the second end of the housing, the interior surface of the housing facing the exterior surface of the nozzle body along a radial direction, the radial direction being perpendicular to the longitudinal direction; and
an exterior surface facing away from the exterior surface of the nozzle body along the radial direction; 
a plurality of vanes disposed between the exterior surface of the nozzle body and the interior surface of the housing; and
a plurality of channels disposed between the exterior surface of the nozzle body and the interior surface of the housing, wherein individual channels of the plurality of channels are defined at least in part by:
pairs of adjacent vanes of the plurality of vanes;
the exterior surface of the nozzle body; and
the interior surface of the housing,
wherein the first end of the housing and the exterior surface of the nozzle body define a radial gap therebetween along the radial direction, the radial gap being located at the first end of the housing along the longitudinal direction, the interior surface of the housing being in fluid communication with the exterior surface of the housing via the radial gap,
wherein the first end of the housing is disposed between the first inlet and the second end of the nozzle body along the longitudinal direction, and the first end of the housing is disposed between the second inlet and the second end of the nozzle body along the longitudinal direction,
wherein the plurality of vanes extends from an inlet end to an outlet end along the longitudinal direction, and the plurality of outlets is disposed between the inlet end of the plurality of vanes and the outlet end of the plurality of vanes along the longitudinal direction, and
wherein each vane of the plurality of vanes converges into contact with adjacent vanes of the plurality of vanes at the central longitudinal axis along the radial direction and at the outlet end of the plurality of vanes along the longitudinal direction.

15. (Currently Amended) An exhaust system, comprising:
	an exhaust pipe configured to receive exhaust from an engine;
	a nozzle located within the exhaust pipe, the nozzle comprising:
a nozzle body including:
a first end having a first inlet and a second inlet, the first inlet being fluidly connected to a first channel and the second inlet being fluidly connected to a second channel, the first and second channels being fluidly connected at a location spaced from the first end;
a second end having a plurality of outlets, the second end being disposed opposite the first end along a longitudinal direction; 
a central longitudinal axis extending from the first end to the second end along the longitudinal direction; and
an exterior surface extending from the first end of the nozzle body to the second end of the nozzle body, and extending about the central longitudinal axis;
a housing disposed about the nozzle body and the central longitudinal axis, the housing including:
a first end;
a second end disposed opposite the first end of the housing along the longitudinal direction, the second end of the housing being disposed abutting the second end of the nozzle body, exposing a protruding spherical sector of the nozzle body; 
an interior surface extending from the first end of the housing to the second end of the housing, the interior surface of the housing facing the exterior surface of the nozzle body along a radial direction, the radial direction being perpendicular to the longitudinal direction; and
an exterior surface facing away from the exterior surface of the nozzle body along the radial direction; 
a plurality of vanes disposed between the exterior surface of the nozzle body and the interior surface of the housing; and
a plurality of channels disposed between the exterior surface of the nozzle body and the interior surface of the housing, wherein individual channels of the plurality of channels are defined at least in part by:
pairs of adjacent vanes of the plurality of vanes;
the exterior surface of the nozzle body; and
the interior surface of the housing,
wherein the first end of the housing and the exterior surface of the nozzle body define a radial gap therebetween along the radial direction, the radial gap being located at the first end of the housing along the longitudinal direction, the interior surface of the housing being in fluid communication with the exterior surface of the housing via the radial gap,
wherein the first end of the housing is disposed between the first inlet and the second end of the nozzle body along the longitudinal direction, and the first end of the housing is disposed between the second inlet and the second end of the nozzle body along the longitudinal direction,
wherein the plurality of vanes extends from an inlet end to an outlet end along the longitudinal direction, and the plurality of outlets is disposed between the inlet end of the plurality of vanes and the outlet end of the plurality of vanes along the longitudinal direction, and
wherein each vane of the plurality of vanes converges into contact with adjacent vanes of the plurality of vanes at the central longitudinal axis along the radial direction and at the outlet end of the plurality of vanes along the longitudinal direction.

29. (Cancelled)
30. (Cancelled)
Allowable Subject Matter
Claims 1,3-6,8-9,15,17 and 19-20 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The limitations “the second end of the housing abutting the second end of the nozzle body, exposing a protruding spherical sector of the nozzle body [. . . .] wherein the first end of the housing and the exterior surface of the nozzle body define a radial gap therebetween along the radial direction, the radial gap being located at the first end of the housing along the longitudinal direction, the interior surface of the housing being in fluid communication with the exterior surface of the housing via the radial gap,
wherein the first end of the housing is disposed between the first inlet and the second end of the nozzle body along the longitudinal direction, and the first end of the housing is disposed between the second inlet and the second end of the nozzle body along the longitudinal direction, [. . . .] wherein each vane of the plurality of vanes converges into contact with adjacent vanes of the plurality of vanes at the central longitudinal axis along the radial direction” is not anticipated or made obvious by the prior art. U.S. ‘086 discloses a nozzle that includes a plurality of vanes but does not put forth the convergence of vanes or the relationship between the nozzle body and the housing as claimed. U.S.’180 puts forth a nozzle, but does not put forth a vane structure of nozzle body/housing relationship as claimed. WO ‘255 puts forth a nozzle that includes a series of vanes but fails to disclose the nozzle body/housing relationship, as claimed. Examiner finds not teaching, suggestion or motivation to combine prior art devices to arrive at the current device, as claimed. Therefore, the claims define over known prior art and are allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/            Examiner, Art Unit 3752